id office uilc cca_2010012514472049 --------------------- number release date from --------------------- sent monday date pm to ----------------- cc --------------------------------------- subject fw case with sec_332 tax exempt_income issue -------- - the email below was prepared by ---------------of ---------------in regarding whether the basis of stock of a subsidiary that is liquidated under sec_332 is tax-exempt_income within the meaning of reg sec_1_1366-1 she concluded based partly on an analogous consolidated_return regulation that it should not be tax-exempt_income for that purpose as i indicated in my previous email the taxpayer generally has accurately described the operation of sec_332 in the nonconsolidated context in such cases with respect to the subsidiary's assets that are distributed to its parent the subsidiary's gain_or_loss in its assets is not recognized at the time of the liquidation however such gain_or_loss is preserved because the parent takes a carryover_basis in such assets thus the gain_or_loss will be recognized upon the later sale of the assets by the parent in contrast the parent's gain_or_loss in its subsidiary stock will never be recognized in effect the parent's basis in the subsidiary's stock is obliterated in the liquidation of course the fact that the taxpayer accurately described the operation of sec_332 does not mean that the taxpayer is correct that amounts that are realized but not recognized under sec_332 constitute tax exempt_income for purposes of sec_1366 as discussed below we think the better view is that such amounts are not tax-exempt_income in my earlier email i also indicated that i was looking into any differences in treatment in the consolidated context because the taxpayer referred to certain consolidated provisions as bearing on the analysis of whether tax exempt_income includes gain excluded under sec_332 a nonrecognition_provision lastly i also indicated that i was looking into the questions of whether the step transaction should apply to the deemed liquidation that occurs pursuant to the q sub election i will address both questions below first with respect to sec_332 liquidations in the consolidated_group context in most instances the liquidation of a solvent subsidiary will be subject_to sec_332 as is the case in the non- consolidated context p will not recognize any gain_or_loss on exchanging stock for assets of a p's basis in the assets received from s will be the same as s's adjusted_basis again any appreciation in p's s shares will be eliminated without recognition please note that it is possible that the parent will recognize gain_or_loss at the time of the liquidation however this gain_or_loss is not the result of the liquidation itself which continues to be tax-free to the parent and the subsidiary instead the gain_or_loss recognized by the parent if any would result from previous intercompany_transactions with respect to that stock such as an earlier purchase of the subsidiary stock from another member of the group gain_or_loss from intercompany_transactions normally is deferred and taken in account based on later events such as when the property is depreciated or leaves the group since the parent's stock basis in the subsidiary disappears in the liquidation any further deferral with respect to the subsidiary's stock is not possible thus the liquidation while tax-free may trigger gain_or_loss previously incurred with respect to the subsidiary's stock with respect to the specific question at hand whether the amounts that are realized but not recognized under sec_332 constitute tax-exempt_income within the meaning of sec_1_1366-1 we disagree with the taxpayer we tend to think of tax- exempt_income in the more traditional sense of interest on tax-exempt_bonds which increases basis but on which no tax is paid or as dividends that are excluded from income or for which you get a dividends received deduction as opposed to transactions in which the taxpayer exchanges one thing for another as in a sec_332 transaction where the taxpayer exchanges it stock in the subsidiary for the subsidiary’s assets in a sec_332 transaction the parent’s basis in its subsidiary’s stock is eliminated without gain_or_loss however the parent also succeeds to the subsidiary’s tax_attributes under sec_381 including its net operating losses under the consolidated_return_regulations the parent is considered to be the successor to the subsidiary in a sec_332 transaction see j and j ex the most analogous provision that we have to sec_1_1366-1 is the investment_adjustment regulation cited by the taxpayer sec_1_1502-32 which states that if in the consolidated_group context a subsidiary liquidates into its parent the subsidiary's tax- exempt_income is its income and gain which is taken into account but permanently excluded from its gross_income and which increases directly or indirectly the basis of its assets or an equivalent amount the regulation then specifically states that the subsidiary's tax-exempt_income does not include gain not recognized under sec_332 from the liquidation of a lower- tier subsidiary the language of the two regulatory provisions is strikingly similar we are not persuaded by the taxpayer’s efforts to distinguish the -32 regulation see also c ii an amount_realized but not recognized under sec_332 is not permanently and explicitly disallowed for purposes of deciding whether s’s items of income or gain will be redetermined to be excluded from gross_income f ex intercompany stock sale followed by liquidation noting that b’s unrecognized_gain under sec_332 is not permanently and explicitly disallowed under the code we also note that the taxpayer’s view could lead to absurd results for example assume that parent an s_corporation has one shareholder m who has a dollar_figure basis in parent parent has one asset with a dollar_figure basis and a fair_market_value of dollar_figure parent forms a wholly owned subsidiary c1 which is a c_corporation by contributing the asset to c1 parent has a dollar_figure basis in c1 and c1 has a dollar_figure basis in the asset then c1 forms a wholly owned subsidiary c2 which also is a c_corporation by contributing the asset to c2 c1 now has a dollar_figure basis in c2 and c2 has a dollar_figure basis in the asset further assume that at a time with the asset’s fmv remains dollar_figure parent makes q sub elections for both c1 and c2 pursuant to the q sub elections c1 is deemed to liquidate into parent and then c2 is deemed to liquidate into parent under sec_332 and related provisions when c1 liquidates into parent c1 will not recognize the dollar_figure gain on its asset the stock it holds in c2 sec_337 and parent will not recognize the dollar_figure gain on c1 stock sec_332 parent will take a dollar_figure basis in the c2 stock then when c2 liquidates into parent c2 will not recognize its dollar_figure gain on the asset sec_337 and parent will not recognize its dollar_figure gain on c2 stock sec_332 at the end of the day parent should end up where it started with one asset with an adjusted_basis of dollar_figure and a fair_market_value of dollar_figure m would continue to hold parent stock with a dollar_figure basis under taxpayer’s view however as we understand it when c1 liquidates into parent resulting in parent’s realization but nonrecognition of dollar_figure gain on its c1 stock tax exempt_income of dollar_figure is created which passes through to m and increases m’s basis in parent then when c2 liquidates into parent parent’s realization but nonrecognition of dollar_figure gain on its c2 stock creates another dollar_figure of tax exempt_income which passes through to m and increases m’s basis in parent now parent holds one asset with a basis of dollar_figure and a fair_market_value of dollar_figure however m now has a dollar_figure basis in parent thus under taxpayer’s view taxpayer can create unlimited basis simply by creating subsidiaries and then liquidating them this cannot be right with respect to the application of step transaction we generally do not apply the step transaction when a liquidation is followed by a sale of assets to an unrelated third party however when a liquidation is followed by the reincorporation of the assets there may well be a step transaction issue in this case there is a liquidation followed six months later by an incorporation both by virtue of the s sub provisions the termination of the q sub elections that causes the reincorporation of the assets is occasioned by the sale of ----------------------to an unrelated third party thus this case presents an interesting issue concerning the application of the step_transaction_doctrine however because the sale ----------is according to the taxpayer subject_to various regulatory approvals and assuming that there is some teeth to those regulatory processes and that such approvals are not routinely granted we do not think the step transaction will apply in this case if further factual development indicates that the regulatory approvals are pro forma please let us know and we will reexamine the step transaction issue i will be out of the office july i will return on mon july ------
